Citation Nr: 0410726	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to March 1971.
This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 Department of Veterans Affairs (VA) 
rating decision in part of which the regional office (RO) in No. 
Little Rock, Arkansas, denied entitlement to service connection 
for hepatitis C and for PTSD.

The veteran's claim of entitlement to service connection for 
disability associated with hepatitis C is the subject of the 
Remand that follows this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim for service connection for 
PTSD has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim for service connection for 
PTSD, has not submitted additional evidence, and has not 
identified any additional evidence to support his claim.

3.  The veteran was not engaged in combat during his active 
military service.

4.  The noncombat stressors to which the veteran claims he was 
exposed have not been independently verified and cannot be so 
verified due to the veteran's failure to provide sufficient 
information to attempt to verify such stressors.


CONCLUSIONS OF LAW

1.  VA's duties to assist in the development of the veteran's 
claim for service connection for PTSD and, concerning that claim, 
the notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

2.  The veteran is not entitled to service connection for PTSD.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).

The veteran contends that he has current disability from PTSD due 
to stressors to which he was exposed during his active military 
service in Vietnam.  The veteran has asserted that he was exposed 
to mortar fire and sniper fire and that he lost friends who were 
casualties in the war and that he saw dead bodies and wounded men.  
For the reasons and bases discussed below, the Board finds that 
the veteran was not engaged in combat and that the noncombat 
stressors that the veteran has described have not been 
independently verified.  Therefore, the Board concludes that the 
veteran is not entitled to service connection for PTSD.

Recently dated treatment records contain diagnoses of PTSD.  In a 
letter dated in March 2002, a VA physician stated that the vetean 
had chronic PTSD manifested by symptoms including nightmares, 
flashbacks and intrusive thoughts of combat experiences, sleep 
disturbances, irritability, night sweats, hyperarousal features, 
high anxiety, depressed mood, and social isolation.

As revised in 1999, see 64 Fed. Reg. 32808 (1999), 38 C.F.R. § 
3.304(f) provides in pertinent part that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Section 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service stressor(s); 
and credible supporting evidence that the claimed in-service 
stressor(s) occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

According to the RO's statement of the case, the veteran's current 
claim for service connection for PTSD was filed in December 1999.  
The Board notes that regulations pertaining to adjudication of 
claims for service connection for PTSD were revised in June 1999, 
effective from March 1997.  They were also revised in March 2002 
to address adjudication of claims for PTSD claimed as due to 
personal assault.  The Board must therefore consider whether the 
veteran will be prejudiced by the application of regulations as 
revised during the pendency of his claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice of 
the need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to address 
that question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).  I find that the veteran is not 
prejudiced by application of the revised regulations.  The March 
2002 revisions in the regulations pertain to PTSD resulting from a 
personal assault.  The veteran does not assert that he has PTSD 
due to a personal assault.  

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect and 
held that the elements required to establish service connection 
for PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; 2) credible supporting evidence that the claimed in-
service stressor actually occurred; and 3) medical evidence of a 
causal nexus, or link, between the current symptomatology and the 
specific claimed in-service stressor.  

For the purposes of establishing service connection, a stressor is 
a traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, witnessed, 
or was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others"; and 2) which produced in the veteran 
a response involving intense fear, helplessness, or horror.  
Cohen, at 141 (citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," that may 
constitute a valid stressor for the purposes of supporting a 
diagnosis of PTSD.  Cohen, at 142 (citing Zarycki v. Brown, 6 Vet.  
App.  91, 99 (1993)); Wood v. Derwinski, 1 Vet. App.  190, 193 
(1991).

To determine what evidence is needed to verify the existence of 
the claimed in-service stressor, it must be determined whether or 
not the veteran engaged in combat with the enemy, or served in 
combat.  If the claimed stressor is related to the veteran having 
engaged in combat with the enemy, it must be determined whether 
the claimed in-service stressor is consistent with the 
circumstances, hardships, or conditions of the combat in which he 
participated.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and 
(f).  If the veteran did not serve in combat, the stressor(s) must 
be independently verified by other sources.  The inquiry here 
includes what, if any, combat medals or decorations were awarded 
the veteran; what military occupational specialty (MOS) the 
veteran had; when, if, and how other service personnel died, and 
the names of the deceased; whether any unit(s) to which the 
veteran was assigned actually engaged the enemy in combat, etc.  
Such evidence is typically found in the service personnel records, 
on the veteran's Form DD 214, and in unit histories and morning 
reports.  The only medical evidence that could provide such 
information would be those records compiled in service.

Where a veteran's claimed stressors are related to combat, the 
receipt of medals such as the Bronze Star or the Purple Heart will 
be considered reasonably supportive evidence of participation in a 
stressful episode.  See Zarycki, 6 Vet. App. at 98; West v. Brown, 
7 Vet. App. 70, 77 (1994).  Moreover, where evidence reasonably 
shows that the veteran engaged in combat with the enemy, and his 
alleged stressors are related to such combat, his lay testimony 
will be enough to establish the occurrence of the claimed in-
service stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat service.  
Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In 
such a case, "further development to document the occurrence of 
the claimed stressors i[s] unnecessary."  Id.  (citing 58 Fed.  
Reg. 29,109 (1993)).

VA's General Counsel provided some guidance for determinations of 
whether a veteran engaged in combat with the enemy for purposes of 
38 U.S.C.A. § 1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  
The Board is bound to follow this opinion, which states that the 
ordinary meaning of the phrase "engaged in combat with the enemy" 
requires that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include the 
veteran's own statements, but, in most instances where he has not 
been awarded a combat-related citation, will include a 
consideration of all of the evidence of record in each case.  The 
fact that a veteran participated in a particular operation or 
campaign does not necessarily establish that the veteran engaged 
in combat, although such evidence may be significant when viewed 
in relation to other evidence of record.

The veteran's service personnel records indicate that he had 
service in the United States Army and served in Vietnam from 
September 1969 to October 1970.  The veteran has not asserted, nor 
do records contained in the claims file indicate, that he was 
engaged in combat with the enemy.  He was not awarded any medal or 
citations consistent with participation in combat.  His military 
occupational specialty (MOS) was cook.  He was assigned to a 
signal battalion.

In a statement dated in March 2000, the veteran stated

Although I did not have direct combat with the enemy, I was 
exposed to a lot of combat related experiences which I found to be 
very stressful such as mortar attacks, men I knew not coming back 
from field missions, and seeing dead and wounded people.

During treatment in February 2000, the veteran was described as 
evasive and tangential.  He stated that he was a cook while in 
Vietnam and was not involved in direct combat but was exposed to 
situations where there were incoming mortars.  When asked about 
traumatic events he said that there was no particular event that 
stood out in his mind but that the sight of dead bodies was 
traumatic for him.

During treatment in April 2000, the veteran stated that he was 
exposed to both mortar fire and sniper fire, saw dead bodies, and 
lost friends.  The reply to the question of his worst experience 
was "no one thing in particular."

In a letter dated in May 2000, the veteran was advised that to 
complete his application for service connection for PTSD he must 
submit evidence of "Specific verifiable stressful events, to 
include dates, places and full names of individuals involved."  
The veteran was invited to provide such information in an enclosed 
questionnaire, but he did not provide the requested information.  
In a VA Form 9 filed in April 2002, the veteran asserted that VA 
had not helped him to verify stressors.  He also stated that after 
30 years, he had a "hard time remember (sic) exact dates and 
places of occurrences."

The veteran has indicated that the stressor to which he attributes 
his PTSD did not occur in a combat situation.  I find, based on a 
review of the veteran's service personnel records, the veteran's 
own statements, and the other evidence contained in the claims 
file and discussed above, that the veteran was not engaged in 
combat.  Under such circumstances, the claimed stressors must be 
independently verified.  The non-combat stressors to which the 
veteran claims he was exposed have not been verified and cannot be 
verified based on the information provided by the veteran.  He has 
not provided information concerning the identities of other 
personnel involved, the date(s) (or approximate date(s)) when the 
events occurred, nor any corroboration that he was in fact in the 
vicinity of any of the claimed events.  As the occurrence of any 
of the noncombat stressors to which the veteran claims he was 
exposed is not verified, the Board concludes that the veteran is 
not entitled to service connection for PTSD.

II.  Application and Compliance with VCAA

There has been a significant change in the law during the pendency 
of this appeal with the enactment of the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA cannot 
assist in the development of a claim that is not well grounded).  
The new law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption of 
new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003)).  However, the regulations add nothing of 
substance to the new legislation and the Board's consideration of 
the regulations does not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  Under 
VCAA, VA has the duty to notify a claimant of the evidence 
necessary to support the claim, to assist in the development of 
claim, and to notify a claimant of VA's inability to obtain 
certain evidence.  These duties are discussed in detail below.

In this case, the initial AOJ decision that denied entitlement to 
service connection for PTSD was made prior to November 9, 2000, 
the date the VCAA was enacted.  The United States Court of Appeals 
for Veterans Claims (Court) held in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ decision 
was made prior to the enactment of the VCAA.  VA is pursuing 
further judicial review on this matter.  However, assuming solely 
for the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for the 
reasons specified below.

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice, and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id.  ("The Secretary has failed to demonstrate that, 
in this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provided such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004)(There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement concerning the veteran's claim for 
service connection for PTSD was harmless error.  While the notice 
provided to the appellant on July 18, 2001, was not given prior to 
the first AOJ adjudication of the veteran's claim for service 
connection for PTSD, the RO readjudicated the veteran's claim 
after giving him the appropriate information about the VCAA.  
Furthermore, the notice was provided by the AOJ prior to transfer 
and certification of the appellant's case to the Board, and the 
content of the notice, in conjunction with the statement of the 
case and the supplemental statement of the case, fully complied 
with the requirements of 38 C.F.R. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has been provided with every opportunity 
to submit evidence and argument in support of the claim herein 
decided, and to respond to VA notices.  

Therefore, notwithstanding Pelegrini, to decide the appeal of the 
denial of entitlement to service connection for PTSD would not be 
prejudicial error to the claimant.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant has been so notified by 
the RO's July 2001 letter.  In addition, the RO's rating decision, 
statement of the case, and supplemental statement of the case 
further informed the veteran of the evidence needed to 
substantiate his claim for service connection for PTSD.  In 
January 2004, the appellant was invited to submit additional 
evidence.  No additional evidence was submitted.  In a memorandum 
dated in March 2004, the veteran's representative indicated that 
no further evidence would be submitted.

The appellant has been informed of the evidence needed to 
substantiate his claim for service connection for PTSD and of the 
duties that the RO would undertake to assist him in developing 
that claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many requests 
as necessary to obtain relevant records from a Federal department 
or agency, including service medical records; medical and other 
records from VA medical facilities, and records from Federal 
agencies, such as the Social Security Administration, as well as 
private medical records identified by the veteran.  Concerning the 
claim decided in this decision, the RO has obtained all relevant 
records identified by the appellant or otherwise evident from the 
claims folder.  

Concerning his claim for service connection for PTSD, the 
appellant has not asserted that there are private treatment 
records that pertain to such claim that have not been obtained and 
considered.  The appellant has had several opportunities to 
identify sources of evidence, including the claim he filed, his 
Notice of Disagreement, his substantive appeal, and the statements 
filed by him and on his behalf by his representative.  The RO has 
obtained treatment records identified by the appellant.  The 
appellant has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related -- which has not been obtained.

The revised regulation concerning VA's duty to notify claimants of 
inability to obtain records under the VCAA, 38 C.F.R. § 3.159(e) 
(2003), are applicable to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. Reg. 
45,620 and 45,631-45,632 (Aug. 29, 2001).  

In this case, VA has satisfied its duty to notify the appellant of 
evidence necessary to substantiate the claim for service 
connection for PTSD and to assist the appellant in obtaining 
records and providing medical examinations.  Concerning the 
appellant's claim for service connection for PTSD, VA has not been 
unable to obtain any records identified by the appellant or 
otherwise identified in the claims file.  Therefore, VA has no 
duty to notify the veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The appeal of the veteran's claim for entitlement to service 
connection for hepatitis C is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
veteran if any further action is required on the veteran's part.

The veteran contends that he has current disability from hepatitis 
C.  He contends that he was exposed to hepatitis C during his 
active military service.  The veteran's service medical records 
show that he was treated for viral hepatitis that resolved and 
became asymptomatic.  When he was hospitalized, he admitted to 
intravenous injection of opium.  There was no other history of 
intravenous injections, exposure to seafood or other local food in 
Vietnam.  A hospital report contains a diagnosis of "hepatitis, 
infectious and/or serum."  A hospital summary dated in January 
1971 contains a diagnosis of serum hepatitis, resolved.

The veteran was granted entitlement to service connection for 
serum hepatitis by a VA rating decision dated in April 1971.  
Hepatitis is defined as inflammation of the liver.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 753 (28th ed. 1994).  Serum 
hepatitis is also known as hepatitis B and is defined as a viral 
disease caused by the hepatitis B virus that is endemic worldwide, 
the areas of highest endemicity being China and Southeast Asia, 
sub-Saharan Africa, most Pacific islands, and the Amazon basin.  
The virus is shed in all body fluids by individuals with acute or 
chronic infections and by asymptomatic carriers; and is 
transmitted primarily by parenteral routes such as by blood 
transfusion or by sharing of needles among drug users; oral 
transmission can occur but has low efficiency, and it can be 
spread by intimate personal contact, especially sexual contact.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 753 (28th ed. 1994).

Hepatitis C is a viral disease caused by the hepatitis C virus, 
the most common form of post-transfusion hepatitis; it also 
follows parenteral drug abuse and is a common acute sporadic 
hepatitis, with approximately 50 percent of acutely infected 
persons developing chronic hepatitis.  Chronic infection is 
generally mild and asymptomatic, but cirrhosis may occur.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 753 (28th ed. 1994).

In this case, the RO denied entitlement to service connection for 
hepatitis C by reasoning that it resulted from misconduct through 
abuse of drugs.  However, despite his positive reaction to testing 
for the hepatitis C antigen, it is not clear that the veteran has 
current disability from hepatitis C.  The report of a January 2000 
VA examination contains an impression of positive hepatitis C test 
without active liver disease.  Furthermore, it is not clear that 
if the veteran has disability from hepatitis C, it can be 
attributed to intravenous drug use, either during his active 
service or after such service.  

Pursuant to this remand, the RO may be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate in 
the development of his claims.  The consequences of failure to 
report for VA examination without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any other 
applicable legal precedent.  The RO should also ensure that all 
development action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) is fully complied with and satisfied.  

2.  The RO should request the veteran to identify with 
specificity, including names and addresses, and dates of 
treatment, all medical care providers (VA, private or other) who 
have treated the veteran for hepatitis C since his separation from 
service in March 1971.  After securing the necessary releases, the 
RO should obtain such records that are not currently a part of the 
claims file and associate them with the claims file. 

3.  The RO should develop evidence concerning any risk factors for 
hepatitis C to which the veteran may have been exposed before, 
during, and after his active military service.

4.  Then, the veteran should be afforded an appropriate VA 
examination to determine whether he has a confirmed diagnosis of 
hepatitis C and, if so, whether it was incurred in line of duty 
during his active military service (i.e., whether it is related to 
a non-misconduct risk factor).  The claims folder must be made 
available to and be reviewed by the examiner.  Any indicated 
diagnostic studies should be performed.  The examiner should 
provide a complete rationale for his/her conclusions.  

5.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
service connection for hepatitis C remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case concerning such issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



